       Case 2:21-cv-00776-CKD Document 16 Filed 08/19/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KIFA MUHAMMAD,                                    No. 2:21-cv-00776-CKD P
12                       Plaintiff,
13           v.                                         ORDER
14    SEAN ROSS, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this civil rights

18   action filed pursuant to 42 U.S.C. § 1983. This proceeding was referred to this court by Local

19   Rule 302 pursuant to 28 U.S.C. § 636(b)(1).

20          On August 6, 2021, the court screened plaintiff’s complaint and gave him the option of

21   proceeding on the Fourth Amendment excessive force claim against Stockton Police Officer Sean

22   Ross or of filing an amended complaint. Plaintiff filed the required notice of election indicating

23   his desire to proceed on the Fourth Amendment claim and to voluntarily dismiss the remaining

24   claims and defendants. Therefore, the court will order that plaintiff provide information to the

25   court so that defendant Sean Ross can be served with process.

26          In accordance with the above, IT IS HEREBY ORDERED that:

27          1. Service is appropriate for defendant Sean Ross.

28          2. The Clerk of the Court shall send plaintiff one USM-285 form, one summons, an
                                                        1
        Case 2:21-cv-00776-CKD Document 16 Filed 08/19/21 Page 2 of 3


 1   instruction sheet and a copy of the complaint.

 2           3. Within thirty days from the date of this order, plaintiff shall complete the attached

 3   Notice of Submission of Documents and submit the following documents to the court:

 4                  a. The completed Notice of Submission of Documents;

 5                  b. One completed summons;

 6                  c. One completed USM-285 form; and

 7                  d. Two copies of the complaint.

 8           4. Plaintiff need not attempt service on defendant and need not request waiver of service.

 9   Upon receipt of the above-described documents, the court will direct the United States Marshal to

10   serve the above-named defendant pursuant to Federal Rule of Civil Procedure 4 without payment

11   of costs.

12   Dated: August 19, 2021
                                                      _____________________________________
13
                                                      CAROLYN K. DELANEY
14                                                    UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20
     12/muha0776.1.county.docx
21

22

23

24

25

26

27

28
                                                        2
       Case 2:21-cv-00776-CKD Document 16 Filed 08/19/21 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT

 8                        FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   KIFA MUHAMMAD,                                  No. 2:21-cv-00776-CKD
11                     Plaintiff,
12          v.                                       NOTICE OF SUBMISSION OF
                                                     DOCUMENTS
13   SEAN ROSS, et al.,
14                     Defendants.
15

16         Plaintiff submits the following documents in compliance with the court's order filed

17   _____________________:

18         ____           completed summons form

19         ____           completed USM-285 forms

20         ____           copies of the ___________________
                                              Complaint
21

22   DATED:
23

24                                       ____________________
                                          Plaintiff
25

26

27

28
                                                     1
